                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-688-JFW(JEMx)                                             Date: March 31, 2020

Title:        Christine Espinosa -v- Genesis Healthcare, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER DENYING PLAINTIFF’S MOTION TO REMAND
                                         FOR LACK OF SUBJECT MATTER JURISDICTION
                                         [filed 2/24/2020; Docket No. 26]

       On February 24, 2020, Plaintiff Christine Espinosa (“Plaintiff”) filed a Motion to Remand for
Lack of Subject Matter Jurisdiction. On March 9, 2020, Defendants Anaheim Terrace Care Center,
LLC, Genesis Healthcare, Inc., Genesis Healthcare LLC, and GHC Payroll, LLC (collectively,
“Defendants”) filed their Opposition. On March 16, 2020, Plaintiff filed a Reply. Pursuant to Rule
78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court found the matter
appropriate for submission on the papers without oral argument. The matter was, therefore,
removed from the Court’s March 30, 2020 hearing calendar and the parties were given advance
notice. After considering the moving, opposing, and reply papers, and the arguments therein, the
Court rules as follows:

        For the reasons stated in Defendants’ Opposition, Plaintiff’s Motion to Remand for Lack of
Subject Matter Jurisdiction is DENIED. The Court signs Defendants’ Proposed Statement of
Decision Denying Plaintiff’s Motion to Remand for Lack of Subject Matter Jurisdiction [Docket No.
29-1], lodged with the Court on March 18, 2020.

         IT IS SO ORDERED.




                                            Page 1 of 1                        Initials of Deputy Clerk sr
